Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/13/2021.
The applicant states the heat transfer part 10 or Norbert is not disposed between the second plate and the battery cell 4 as recited in claims 1 and 6.
Applicant's election with traverse of Group II (claims 6-10) in the reply filed on 05/13/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown that the special technical feature does not make a contribution over the prior art.  This is not found persuasive because The examiner respectfully states the rejection of claim 6 below details the interpretation of the Norbert reference, Figure 3 or Norbert details the location of item 10 in reference to item 6 while Figure 5 shows a spacing adjacent to item 14 where and above item 6 where item 10 may exist in between items 14 and 4.
The Norbert reference teaches a molded body 10 being arranged between the cooling plate 1 and the cell cover 15 [0046]; the molded body 10, it can also be designed as a film [0046]. 
If 10 (claimed heat transfer part) is arranged between 1 and 15, as described by the specification of Norbert [0046] and shown by Figure 5 (at least a portion of 10 is between a portion of 14 (second plate) and 4 (cell). A portion of 10 (claimed heat transfer part) is disposed 

    PNG
    media_image1.png
    888
    774
    media_image1.png
    Greyscale

Annotated Drawing 1.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 states ‘celly’ in line 8, for the purpose of compact prosecution, the examiner will assume it states –cell--.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following Page 9 states informalities: ‘first plate 100’ for the purpose of compact prosecution the examiner will assume it states – first plate 200--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Norbert et al. (DE 102008034695 A1, as cited in the IDS, translation of description provided by examiner, hereinafter referred to as ‘Norbert’) in view of Tschiggfrei et al. (US 2017/0194610 A1, hereinafter referred to as Tschiggfrei) and Hong et al. (KR 20180044483A, using US 2019/0044194 A1 as an English equivalent, hereinafter referred to as ‘Hong’).
Regarding claim 6, Norbert teaches a cell assembly (Figs.3-5, item 9), cylindrical cells (4) and removal of heat loss ([0011]), the comprising: a first plate (6, ‘pole contacts’; may include 8 and/or 15 [0044]) configured to contact an upper partial area of a battery cell (Fig.5, item 6 contacts an upper area of item 4; [0036]) and to which a current of the battery cell is discharged ([0020]), the first plate having an area not contacting the cell (Fig.5 item 6 includes multiple surfaces not contacting item 4, including where item 4 is contacting item 14); 
a second plate (‘cell connectors’ 14 and/or ‘cooling plate’ 1 and/or item including item 14) disposed between the first plate (6) and the battery cell (Fig.5), the second plate (14 not contacting the battery cell (See Fig.5, item 14 and/or item 1 do not directly contact item 4);
 	and a heat transfer part (10 ‘molded body’ or ‘heat conducting film’ [0015]) is disposed between the second plate (14 and/or 1) and the battery cell (10 is arranged between cooling plate 1 and cell lids 15 [0015, 0042-0046]; isolates pole contacts 6 of cells 4 from the cooling plate 1, [0015]) and configured to transfer heat generated in the battery cell to the second plate while contacting the battery cell (heat loss transferred from the individual cells to the cooling plate [0011]; the transfer path of the heat includes passing a number of items in the arrangement),
	wherein the second plate (1 or 14) contacts the area of the first plate (6) not contacting the battery cell (parts of item 6 not contacting cell 4) and a portion of the current discharged from the battery cell to the first plate (6) is discharged from the second plate (14 and 6 are connected, 14 is a cell connector electrically connecting cells).
	Regarding the heat transfer part being configured to transfer heat generated in the battery cell to the second plate while contacting the battery cell, Figures 3-5 of the Norbert reference show the contact of item 10 with cell 4 and/or cover 15 [0046] and the heat is transferred from the  cell towards and to cooling plate 1. The Examiner notes another possible interpretation of the Norbert reference includes item 6 as a part of the battery cell and the claimed first plate is taught by item 14 and the claimed second plate is taught by item 1, item 14 includes areas not contacting the battery cell if the claimed battery cell is taught by items 6 and 4. Norbert further teaches the heat transfer part (‘molded body’ 10) is made of a thermally conductive material [0041]

	Tschiggfrei teaches a battery pack that provides sufficient heat dissipation ([abstract], Figs.1-3 item 10) adjusting to a predetermined maximum current of a sing battery cell [0024], the battery packs receive a current during charging which is controlled by the battery management system or by the charger, and output a high current during discharging, which is determined by the load requirement [0022]; a first plate (15 ‘connection element’), battery cell (11 ‘cell’), a second plate (14 ‘connection structure’), a heat transfer part (12) the second plate (14) are made of an electrically conductive material ([0035]) a battery pack which provides sufficient heat dissipation and provides a reliable electrical connection between the connection structure and the connection concaves of the battery cells and can cope with the failure of an individual battery cell [0006-0010]; a heat transfer part (‘support structure’ 12) and a heat-insulating layer may be arranged between the connection structure and the support structure.
Therefore it would have been obvious to one of obvious to one of ordinary skill in the art at the time of the invention to have included a control part as taught by Tschiggfrei in the system of Norbert in order to obtain reliable connections and the capability to cope with the failure of individual battery cells.
	Norbert is silent as to a current measuring device.
Hong teaches a current measuring part ([0022, 0075-0079], ‘BMS’ item 110) and a control part [0016-0022]; a cell balancing system capable of rapid cell balancing [0013], an energy efficient battery with a longer lifetime [0006].

	Regarding claim 7, Norbert teaches cooling plate 1 includes cooling mandrels 2 and caps 7 made of heat conducting materials electrically insulating materials [0037].
	Norbert is silent as to the second plate is made of a material having higher electrical conductivity that that of the first plate.
	Tschiggfrei teaches the second plate (‘connection structure’) is made of copper [0035] and the first plate (‘connection element’) is made of nickel [0035].
Therefore it would have been obvious to one of obvious to one of ordinary skill in the art at the time of the invention to have included a materials as taught by Tschiggfrei in the system of Norbert in order to obtain reliable connections and the capability to cope with the failure of individual battery cells.
Regarding claim 8, Norbert is silent as to the first plate is made of nickel.
Tschiggfrei teaches the first plate (‘connection element’) is made of nickel [0035].
Therefore it would have been obvious to one of obvious to one of ordinary skill in the art at the time of the invention to have included a materials as taught by Tschiggfrei in the system of Norbert in order to obtain reliable connections and the capability to cope with the failure of individual battery cells.
	Regarding claim 9, Norbert is silent as to the second plate is made of copper.
	Tschiggfrei teaches the second plate (‘connection structure’) is made of copper [0035].

Regarding claim 10, Norbert teaches the heat transfer part (‘molded body’ 10) is made of a thermally conductive material [0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Gregor et al. (US 2011/0159339 A1) teaches a battery with a heat conducting plate for controlling the temperature of the battery ([abstract]).
Al-Hallaj et al. (US 2003/0054230 A1) teaches a power supply system including a phase change material ([abstract]).
Kozu (US 2011/0293986 A1) teaches a battery module holding cells while efficiently adjusting temperature of the cells ([abstract]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723